 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDSida of Hawaii,Inc.andDrivers, Helpers and Ware-housemen Local# 1 (IND.),Petitioner.Case 37-RC-1652June 15, 1971DECISION AND DIRECTION OF ELECTIONBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Wilma K. Tice. Fol-lowing the hearing and pursuant to Section 102.67 ofthe National Labor Relations Board Rules and Regula-tionsand Statements of Procedure, Series 8, asamended, and by direction of the Acting Regional Di-rector for Region 20,' this case was transferred to theNational Labor Relations Board for decision. There-after, the Petitioner filed a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Hearing Officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce' within themeaning of the Act, and it will effectuate the purposesof the Act to assert jurisdiction herein.2.The labor organizations2 involved claim to repre-sent certain employees of the Employer.3.A question affecting commerce exists concerningthe representation of employees of the Employer withinthe meaning of Section 9(c)(1) and Section 2(6) and (7)of the Act.4. The Petitioner and the Intervenor seek a unit com-posed of dispatchers and taxicab drivers who, they con-tend, are employees of the Employer. The Employerargues that the drivers are independent contractors.3Sida, the Employer, was organized in 1963 by ap-proximately 85 taxicab drivers. One purpose of Sida'sorganization was to obtain a concession from the Stateof Hawaii to provide taxi service to and from theHonolulu International Airport. Under its agreementwith the State, Sida is not required to furnish these'The Employer points out that the Board's dollar volume jurisdictionalstandard for retail enterprises will be met in this case only if, contrary to itscontention, the taxicab drivers involved herein are its employees. As wemake such a finding,infra,it follows that the Employer has met thesestandards.2Hawaii Teamsters & Allied Workers, Local 996, hereinafter called theIntervenor, was permitted to intervene at the hearing in accordance withSection 102 65 of the National Labor Relations Board Rules and Regula-tions9The parties stipulated at the hearing that the dispatchers should beincluded in the unit.services through taxicabs owned by it, but rather ispermitted to utilize the services of drivers who owntheir own cabs.At the present time, Sida owns no cabs itself. It holdsitself out to the public, however, as the operator of thecabs driven by the 250 drivers under contract with it.This contract permits the drivers to operate their taxi-cabs out of the Honolulu Airport as well as out ofvarious hotels in the Honolulu area. The contractplaces upon the drivers certain requirements and re-strictions which are called for in Sida's license from theState.Thus, drivers are required to provide their own cabsand to maintain and carry liability insurance on thesevehicles at their own expense. Drivers keep their fares,but are required to pay a monthly fee to Sida. Driversmust keep a record of all trips to and from the airportand submit these records to Sida so that a calculationcan be made as to the amount due to the State. Driversoperating out of hotels must maintain trip records tocomply with regulations of the city and county ofHonolulu.The contract between Sida and the drivers can beterminated by either party upon 7 days' written notice.In addition, Sida has the right to suspend the driversif they fail to comply with the requirements in thecontract and Sida's rules and regulations. In the eventa driver is suspended, Sida has the sole discretion toeither reinstate the driver, with or without restrictions,or to terminate the relationship.Sida's rules and regulations require drivers to wearuniforms consisting of a white shirt with a blue collar,black trousers, black shoes, and black socks. Driversobtain these uniforms at their own expense throughSida,who has an arrangement with a local clothingmanufacturer. In addition, drivers are required to wearname tags on their uniforms, bearing the legend "SIDAOF HAWAII, INC." followed by the name of thedriver. All cabs must carry Sida dome lights. The rulesand regulations impose restrictions on the personal ap-pearance of the drivers and state that a driver will befiredfor damaging or destroying notices placed on anySida bulletin board.These rules and regulations set out the amount ofinsurance required on cabs, prohibitions on litteringairport property, and rates to be charged for carryingpassengers and handling baggage. In addition, cabs arerequired to be maintained in excellent mechanical con-dition,must be cleaned and polished, and all dentsmust be repaired promptly. Drivers are either sus-pended or terminated for turning down short trips, forrudeness to passengers, for failure to follow instruc-tions of Sida's dispatchers, and for falsifying records.Moreover, the rules list 20 activities which are ex-pressly forbidden, including honking horns, gambling,191 NLRB No. 46 SIDA OF HAWAII, INC.195sleeping in cabs, fraternizing with dispatchers, and loi-tering.While drivers set their own schedules, can choose towork either out of the airport or out of the hotels withwhich Sida has concessions, and pay for their ownhealth insurance, social security taxes, and unemploy-ment benefit insurance fees, all prospective driversmust fill out an application form which is approved bySida'smanager who checks the applicant's policerecord. In addition, the manager and the president ofSida investigate passenger complaints and initiate disci-plinary actions for infractions of the above rules. More-over, Sida advertises its cab operation in the yellowpages of the telephone directory and provides identifi-cation cards which drivers are urged to place in theback of the front seat of their cabs.It is well settled that, in determining the status ofpersons alleged to be independent contractors, the Actrequires application of the "right of control" test.'Thus, where the person for whom services are per-formed retains the right to control the manner andmeans by which the result is to be accomplished, therelationship is one of employment. Where control isreserved only as to the result sought, the relationshipis one of independent contractor. The resolution of thisquestion depends on the facts of each case, and no onefactor is determinative.'While certain factors in the instant case suggest inisolation that the drivers are independent contractors,the record as a whole convinces us that Sida in factretains sufficient control over their activities to warranta finding of the existence of an employee-employer rela-tionship. Thus, we do not regard as controlling thefacts that Sida does not make the usual payroll deduc-tions for the drivers; that drivers own their own vehi-cles, provide insurance, and maintain them at their ownexpense; that they can choose their own schedule andarea of operation; that they keep their own fares andpay for their uniforms and health insurance. We find,rather, that these factors are outweighed by otherswhich amply demonstrate the effective control Sidaexercises over the operations of the drivers, and that, onbalance, this control is sufficient to warrant a findingthat they are employees rather than independent con-tractors.We make such a finding notwithstanding lan-guage in the drivers' contract with Sida to the contrary.In arriving at this conclusion, we note particularlythe following circumstances: (1) All prospective driversare interviewed and their police records are checkedbefore they can drive for Sida. (2) Sida uniforms andname tags are required of all drivers. (3) All driversmust sign a contract with Sida before being allowed tocommence employment. (4) Sida has the right to sus-pend or terminate any driver who fails to comply withthe contract and with Sida's rules and regulations. (5)Sida has the sole discretion to decide whether or not adriver should be reinstated, and, if so, under what con-ditions. (6) Strict regulations are placed upon theamount drivers can charge for various services andupon the personal appearance and conduct of drivers.(7) Sida enforces rules concerning the appearance andmechanical condition of cabs. (8) Sida advertises its caboperation in the yellow pages. (9) Complaints againstdrivers are investigated by Sida, and, where appropri-ate, disciplinary action is taken.The Petitioner contends that, in the event the driversare found to be employees, those drivers who are stock-holders in the Employer should not be excluded. Wefind no merit to this argument. Sida has approximately142 stockholders, with each stockholder possessing 1share of stock. Twenty-seven of the stockholders areindividuals who were at one time, but are no longer,drivers for Sida. The remaining 115 stockholders areactive drivers. Thus, out of a total of 250 drivers, 115have a proprietary interest in the Employer.The stockholders meet annually to elect a board ofdirectors from among themselves.' The board of direc-tors selects the officers of the Employer, all of whom arestockholders, and all of whom normally are active driv-ers, with the exception of the manager who devotes histime exclusively to the operation of the business.The record also discloses that some preferentialtreatment is enjoyed by stockholder drivers over non-stockholder drivers: they receive a rebate on theirmonthly dispatch fees when they are ill or their vehiclesare being repaired so that they cannot drive. We arepersuaded in the instant case, with such a large percent-age of the stockholders in the position of drivers, thatthey have an effective voice in determining policy aswell as their terms and conditions of employmentthrough their selection of the directors.' This being thecase, to include stockholders in the unit would be inap-propriate because of the considerable adverse impacton the nonshareholder drivers.Moreover, the Em-ployer's officers and directors would, in effect, beplaced in a position of bargaining with stockholderdrivers who held the power to oust them from theirpositions, a situation hardly conducive to arm's lengthcollective bargaining. Consequently, we shall excludestockholder drivers from the unit.Accordingly, we find, on the basis of the entirerecord, that the following unit is appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act:4Trade Wind Transportation Company, Ltd., and Trade Wind Services,Ltd., d/b/a/Trade Wind Taxi,168 NLRB 860, 185 NLRB No. 75.5National Freight, Inc.,146 NLRB 144.6Only one director is not a stockholder and apparently is not a driver'Cab Services, Inc, d/b/a Red and White Airway Cab Company,123NLRB 83 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll employees of the Employer employed as taxi-cab drivers and dispatchers at the Employer'splace of business in Honolulu,Hawaii,excludingallother employees,stockholder drivers, officeIn order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and their ad-dresses which may be used to communicate with them.Excelsior UnderwearInc.,156 NLRB 1236;N.L.R.B. v.Wyman-Gordon Co.,394 U S. 759.Accordingly,it is hereby directed that an election eligibility list, containingclerical employees,guards, watchmen, and super-visors as defined inthe Act.[Direction of Elections omitted from publication.]the names and addresses of all the eligible voters, must be filed by theEmployer with the Regional Director for Region 20 within 7 days of thedate of this Decision and Direction of Election.The Regional Director shallmake the list available to all parties to the election.No extension of timeto file this list shall be granted by the Regional Director except in extraordi-nary circumstances. Failure to comply with this requirement shall begrounds for setting aside the election whenever proper objections are filed.